EXHIBIT 10.6

INDEMNIFICATION AGREEMENT

This INDEMNIFICATION AGREEMENT (the “Agreement”) is effective as of __________,
2003, by and between PracticeWorks, Inc., a Delaware Corporation (the
“Corporation”), and _______________________ (the “Indemnitee”).

WHEREAS, the Indemnitee currently serves as a director, officer, or both [or as
an agent, employee or legal representative] of the Corporation or of a
subsidiary or division of the Corporation, and in such capacity is performing a
valuable service; and

WHEREAS, the parties, in accordance with the Corporation’s Bylaws, believe it
appropriate to memorialize and reaffirm the Corporation’s indemnification
obligation to Indemnitee and, in addition, set forth the indemnification
agreements contained herein;

WHEREAS, in order to induce the Indemnitee to continue to serve, the Corporation
has determined and agreed to enter into this Agreement with the Indemnitee;

WHEREAS, in order to induce the Corporation to extend the indemnity provided
herein and to advance defense costs, including attorneys’ fees, Indemnitee has
agreed to execute an undertaking, in the form attached as Exhibit “A,” that he
or she has acted in good faith and in a manner reasonably believed to be in or
not opposed to the best interests of the Corporation with respect to each matter
or claim for which he or she seeks indemnity under the Agreement or otherwise
and, with respect to criminal action or proceeding, that he or she had no
reasonable cause to believe his or her conduct violated applicable law;

NOW, THEREFORE, in consideration of the mutual promises stated herein and
Indemnitee’s continued service on behalf of the Corporation after the date
hereof, the parties agree as follows:

1.             Indemnification.

(a)    Indemnity; Indemnifiable Liabilities. The Corporation agrees, provided
the applicable standards of conduct under Section 1(b) below are met, and except
as set forth in Section 1(c) below, to indemnify and hold harmless Indemnitee to
the fullest extent permitted by applicable law against all expenses, liability
and loss (including attorneys’ fees and disbursements, judgments, penalties,
fines, settlements or other reasonable expenses, including but not limited to
court costs and expert witness fees) (collectively, “Indemnifiable Liabilities”)
actually incurred or suffered by Indemnitee in connection with any threatened,
pending or completed investigation, claim, action, suit, or proceeding, whether
civil, criminal, administrative or investigative and whether formal or informal,
including, but not limited to, any derivative action or suit by or in the name
of the Corporation (collectively, “Indemnifiable Claim”), with respect to which
Indemnitee is a party or threatened to be made a party or is otherwise involved
by reason of the fact that Indemnitee is or was serving as a director or officer
of the Corporation, or is or was a director, officer, trustee, member
stockholder, partner, incorporator or liquidator of any parent, subsidiary or
division of the Corporation, or is or was serving at the request of the
Corporation as a director, officer, member, partner, stockholder, trustee,


 



--------------------------------------------------------------------------------

fiduciary, employee or agent of another corporation, partnership, joint venture,
trust, employee benefit plan, or other enterprise.

(b)    Applicable Standard for Indemnification. The Corporation’s obligation of
indemnification hereunder is conditioned upon the Indemnitee having acted, with
respect to the circumstance under which the obligation for indemnification would
arise, in good faith and in a manner the Indemnitee reasonably believed to be in
or not opposed to the best interests of the Corporation, and if the obligation
relates to a criminal action or proceeding the Indemnitee had no reasonable
cause to believe his or her conduct was unlawful.

(c)    Limitation With Respect to Certain Actions. The Corporation is not
obligated to provide indemnification under this Agreement (including payment or
reimbursement of expenses) with respect to proceedings (or part thereof)
initiated by the Indemnitee, except for proceedings to enforce rights under this
Agreement.

(d)    Subsequent Change in Law, Etc. No change in the Corporation’s Certificate
of Incorporation or Bylaws or applicable law subsequent to the date first above
written shall have the effect of limiting or eliminating the indemnification
available under this Agreement as to any act, omission, or capacity for which
this Agreement provides indemnification. If any change after the date of this
Agreement in any applicable law, statute, or rule expands the power of the
Corporation to indemnify the Indemnitee, such change shall expand, to the extent
of the change in the applicable law, statute or rule, Indemnitee’s rights and
the Corporation’s obligations under this Agreement. If any change in any
applicable law, statute, or rule narrows the right of the Corporation to
indemnify the Indemnitee, such change shall have no effect on this Agreement or
the parties’ rights and obligations hereunder, unless and until a final decision
of a court bars or restricts such indemnity.

(e)    Subrogation. In the event of any payment under this Agreement and to the
extent of such payment, the Corporation shall be entitled for itself, by way of
subrogation, to all of the rights of recovery of the Indemnitee, who shall
execute all papers reasonably required and shall take any actions reasonably
necessary to secure such rights to enable the Corporation effectively to bring
suit to enforce such rights.

2.             Assumption of Defense and Payment of Interim Expenses.

(a)    Notice of Claims. In the event that any Indemnifiable Claim is asserted
against Indemnitee by a third party, Indemnitee shall promptly notify the
Corporation of such claim, specifying the nature of such claim or demand and the
amount or the estimated amount thereof to the extent then feasible (which
estimate shall not be conclusive of the final amount of such claim and demand)
(the “Claim Notice”). Copies of any written demand, summons, complaint, and
related documents received as part of the Indemnifiable Claim shall be attached
to the Claim Notice. The Corporation shall then have fifteen (15) working days
from its receipt of the Claim Notice (the “Notice


2



--------------------------------------------------------------------------------

Period”) to notify the Indemnitee whether or not the Corporation desires, at its
sole cost and expense, to defend the Indemnitee against such claim. A failure to
provide prompt and timely notice of an Indemnifiable Claim shall not bar the
Indemnitee’s claim for indemnity except to the extent the Corporation’s rights
are materially prejudiced by the failure to provide prompt and timely notice.

(b)    Defense by Corporation. In the event that the Corporation notifies the
Indemnitee within the Notice Period that it desires to defend the Indemnitee
against such claim, then, except as hereinafter provided, the Corporation shall
have the right promptly to settle or continue to litigate the claim to a final
conclusion, including exhaustion of any appeals, in such a manner as to avoid
any risk of Indemnitee becoming subject to liability for any other matter;
provided, however, the Corporation shall not, without the prior written consent
of Indemnitee, consent to the entry of any judgment against Indemnitee or enter
into any settlement or compromise which does not include an unconditional,
complete release of Indemnitee, in form and substance reasonably satisfactory to
Indemnitee, from all monetary liability arising out of the Indemnifiable Claims.
If Indemnitee desires to participate in, but not control, any such defense or
settlement, Indemnitee may do so at Indemnitee’s sole cost and expense. The
Indemnitee shall give the Corporation such information and cooperation as it may
reasonably require and that shall be within Indemnitee’s power to provide.

(c)    Interim Expenses. In the event defense counsel assigned by the
Corporation recommends that Indemnitee should retain separate counsel, the
Corporation agrees to pay for or reimburse all expenses (including attorneys’
fees and expenses) actually and reasonably incurred by Indemnitee in connection
with any Indemnifiable Claim, in advance of the final disposition thereof, and
without requiring security, in accordance with Section 3(b) hereof and to the
fullest extent permitted by applicable law.

(d)     Failure by Corporation to Defend. If, after receipt of the Claim Notice,
the Corporation fails to defend the Indemnitee against such claim or to
reimburse Interim Expenses, and if the Indemnitee’s defense of the claim is
successful in whole or in part, then 100% of the costs of defense incurred by
the Indemnitee shall be reimbursed by the Corporation. Any portion of the
liability of Indemnitee as to which such defense is unsuccessful shall be
conclusively deemed to be a liability of the Corporation, unless a determination
is made in accordance with Section 4 that indemnification for such liability is
not permissible. For purposes of this paragraph, a successful defense shall
include any settlement, dismissal with or without prejudice, or other resolution
of the claim without an adjudication of liability.

3.             Timing of Payments.

(a)    Indemnifiable Liabilities. Payments of any Indemnifiable Liabilities
incurred by Indemnitee pursuant to Section 1 hereof shall be made no later than
fifteen (15) working days after a request for payment, supported by appropriate
evidence of such liability, has been received by the Corporation.


3



--------------------------------------------------------------------------------

(b)    Interim Expenses. Payments of Interim Expenses to which Indemnitee is
entitled pursuant to Section 2 hereof shall be made no later than fifteen (15)
working days after receipt by the Corporation of a written affirmation by
Indemnitee of his or her good faith belief that he or she is entitled to be
indemnified by the Corporation for such Interim Expenses, accompanied by written
evidence, such as invoices or receipts, showing the amount and confirming that
the expense is currently due or has been paid by Indemnitee.

(c)    Repayment Undertaking. The Corporation’s obligations set forth herein
with respect to any Indemnifiable Claim are contingent upon Indemnitee’s
promptly executing a written undertaking, in the form attached as Exhibit A,
with respect to such Indemnifiable Claim, agreeing to repay the full amount of
any expenses advanced hereunder if it ultimately is determined that Indemnitee
is not entitled to be indemnified by the Corporation for such amounts under the
terms of this Agreement and applicable law.

(d)    Duplicate Payments. Payment by the Corporation of Interim Expenses and
Indemnifiable Liabilities shall not be delayed pending resolution of claims for
insurance proceeds under Section 6 or claims against third parties, provided,
however, that consistent with the subrogation provisions of Section 1(e) above,
Indemnitee shall not be entitled to more than one payment for the same
Indemnifiable Liabilities and Interim Expenses and that Indemnitee shall
immediately remit any duplicate payments of such Expenses received from any
other source to the Corporation.

4.             Determination of Entitlement to Continuing Indemnification.

(a)    New Evidence/Pro-Rata Indemnification. If, as a result of amended
pleadings or newly discovered evidence, full indemnification provided herein is
no longer available under applicable law and may not be paid to the Indemnitee
because it is determined that the pending matter includes one or more claims
that are not indemnifiable in accordance with the basis for indemnity set forth
in paragraph 1(a) above, then the Corporation shall continue to contribute to
the amount of expenses, judgments, fines and settlements paid or payable by
Indemnitee, but only in such proportion as is appropriate to reflect an
appropriate pro-rata allocation between Indemnifiable Liabilities, as set forth
in paragraphs 1(a) and (b) above, and those liabilities, including defense costs
and expenses, that are not indemnifiable. In allocating defense costs and
liabilities among indemnifiable and non-indemnifiable claims, the Corporation
shall consider (1) the relative benefits received by the Corporation (or other
liable parties) on the one hand and Indemnitee on the other hand from the
transaction from which the non-indemnifiable claim arose, and (2) the relative
fault of the Corporation (or other liable parties) on the one hand and of
Indemnitee on the other in connection with the events that resulted in such
expenses, judgments, fines, or settlement amounts, as well as any other
relevant, equitable considerations. The relative fault of the Indemnitee shall
be determined by reference to, among other things, the parties’ intent,
knowledge, access to information, and opportunity to correct or to prevent the


4



--------------------------------------------------------------------------------

circumstances resulting in such expenses, judgments, fines, or settlement
amounts. The Corporation agrees that it would not be just and equitable if the
amount of indemnity allowable pursuant to this Section 4(a) were determined by
any method of allocation that does not take into account the foregoing equitable
considerations.

(b)    Notice and Dispute Resolution. The Corporation shall provide prompt
written notice (the “Notice”) to Indemnitee of any decision to terminate or
reduce the amount of indemnity payments. Indemnitee will have 10 days following
receipt of the Notice to file a written appeal with the Corporation contesting
the decision to deny indemnity and 30 days from receipt of the Notice to present
evidence showing that the acts in controversy are indemnifiable, because they
were undertaken in the reasonable belief of their legality and that they were in
the best interests of the Corporation. The Corporation shall promptly review any
additional evidence submitted and issue a final, written determination advising
whether or not continuing indemnity will be provided and any restrictions or
limitations thereon. If the determination is that continuing indemnity will be
terminated or reduced, then no later than 10 days after receipt of that
decision, Indemnitee may request review by the Corporation or request
non-binding mediation by an independent, third party mediator selected in
accordance with procedures established by a recognized entity, such as JAMS or
the American Arbitration Association, providing such services at Indemnitee’s
place of residence or other mutually agreeable location to assist in resolving
this matter. The costs of such mediation will be borne equally by the
Corporation and Indemnitee. All review proceedings and determinations under this
Section shall be deemed confidential and protected from public disclosure by the
joint interest privilege.

5.             Continuation of Payments and Judicial Review. If, in accordance
with the provisions of Section 4, Indemnitee timely appeals a decision to deny
indemnity, then the Corporation shall continue to provide indemnity until the
end of the appeals process, including any non-binding mediation, if elected,
unless the Corporation’s indemnity obligation is terminated earlier by court
order. Nothing stated herein shall prevent the parties from settling any dispute
by mutual agreement at any time, and either party may, at any time, commence a
civil action in a court of competent jurisdiction to obtain judicial review of
any decision regarding indemnity; provided, however, that commencement of a
judicial proceeding by Indemnitee shall be deemed to end the appeals process and
shall constitute a waiver of any further internal review of an indemnity
decision made in accordance with Section 4. If a court orders payment of
indemnification or advances for expenses to an Indemnitee pursuant to this
Section, Indemnitee also shall be entitled to recover the expenses, including
reasonable attorneys’ fees, incurred in obtaining the court-ordered payments.

6.             Insurance.

(a)    The Corporation will use all reasonable endeavors to obtain and maintain
in full force and effect and to the extent such coverage is available in the
market at a cost not significantly higher than the cost of current policies
(adjusted for any extensions of coverage reasonably required because of growth
of the Corporation’s business or


5



--------------------------------------------------------------------------------

acquisitions by the Corporation of additional businesses), insurance coverage
for claims arising in connection with Indemnitee’s acts or omissions in his or
her capacity as a director or officer or other agent of the Corporation or a
subsidiary or affiliate for purposes of the indemnity provided under Section 1,
provided that if the cost of similar coverage rises significantly, then the
Corporation shall use reasonable endeavors otherwise consistent hereunder to
secure as much coverage as it reasonably can for a cost similar to that of
current policies, adjusted as provided above. Indemnitee agrees not to do or
permit to be done anything that prejudices the insurance coverage provided and
will immediately rectify anything within Indemnitee’s control that might
prejudice rights to such insurance coverage. Indemnitee will immediately inform
the Corporation on becoming aware of any act or omission that could prejudice
the insurance coverage; and Indemnitee, if an officer or director of the
Corporation, further agrees within a reasonable time in advance of renewal of
the insurance and upon the written request of the Corporation to disclose to the
Corporation every matter that Indemnitee knows or could reasonably be expected
to know that is relevant to the insurance carrier’s decision to accept the risk
of insurance and on what terms.

(b)    Subject to the terms, conditions, and restrictions of Section 6(a) above,
the Corporation shall use all reasonable endeavors to maintain such insurance
for the longer of (i) the period of the applicable statute of limitations for
any possible claim or threatened, pending, or completed action, suit, or
proceeding, whether civil, criminal, or investigative, against Indemnitee by
reason of the fact that Indemnitee served on behalf of the Corporation in any
capacity entitled to indemnity under this Agreement; and (ii) seven (7) years
from the last day on which Indemnitee serves on behalf of the Corporation in
such a capacity. Provided, however, that the Corporation may, consistent with
the provisions of Section 6(a), substitute policies providing at least the same
coverage amounts and containing terms and conditions that are not materially
less advantageous to Indemnitee than the policy or policies in effect when
Indemnitee ceased serving the Corporation in a capacity entitled to indemnity
under this Agreement.

(c)    The Corporation agrees not to do or permit to be done anything that
prejudices or renders any part of the insurance coverage void, voidable, or
unenforceable, and will immediately rectify anything reasonably in its control
that might render the insurance void, voidable, or unenforceable or prejudice
any recovery thereunder. For example, in any situation when the aggregate limit
of liability of any existing policy is exhausted, the Company shall exercise any
and all rights to reinstate such policy’s limit to the full extent allowed so
that there is maximum coverage at all times. In any case in which the
Corporation is jointly or concurrently insured for such liability, the
Corporation hereby assigns first priority in recovery of the proceeds of such
insurance, up to policy limits, to Indemnitee; provided that if more than one
natural person is entitled to claim indemnity from the Corporation under its
bylaws and applicable law, if such indemnity claim is insured, and if the
aggregate amount available from the insurance does not fully cover the
Corporation’s indemnity obligations, the amount to be paid by available
insurance will be allocated among the indemnitees in accordance with the
equitable principles set forth in Section 4.


6



--------------------------------------------------------------------------------

(d)    If requested, the Corporation agrees to provide Indemnitee with a
certificate of insurance once in every 12 month period and within 30 days after
issuance of such certificate and to make the policy, if any, providing coverage
for an Indemnifiable Claim available for inspection, upon reasonable notice, at
the Corporation’s principal place of business during normal business hours,
except when such disclosure would breach the terms of the policy. The
Corporation will notify Indemnitee if, for any reason, the insurance required by
this Section 6 is cancelled or not renewed and substitute coverage is not
obtained, as set forth in Section 6(a).

7.             Continuation of Obligations. All agreements and obligations of
the Corporation contained herein shall continue during the period Indemnitee is
a director or officer, [or insert name/title of indemnifiable capacity] (or is
now or in the future serving at the request of the Corporation as a director,
officer, partner, trustee, fiduciary, employee or agent of another corporation,
partnership, joint venture, trust, employee benefit plan or other enterprise of
the Corporation that is currently or becomes an Insured or Insured
Organization). Subject to the provisions of Sections 6 and 8, such obligations
and agreements shall continue thereafter for so long as Indemnitee shall be
subject to any possible claim or threatened, pending or completed action, suit
or proceeding, whether civil, criminal or investigative, by reason of the fact
that Indemnitee was serving in any such capacity on behalf of the Corporation.

8.             Successors. This Agreement establishes contract rights which
shall be binding upon, and shall inure to the benefit of, the successors,
assigns, heirs, and legal representatives of the parties hereto, including, with
respect to the Corporation, any subsidiary Corporation or affiliate or joint
venture 50% or more owned by the Corporation and any successor to such entity.

9.             Contract Rights Not Exclusive. The contract rights conferred by
this Agreement shall be in addition to, but not exclusive of, any other right
which Indemnitee may have or may hereafter acquire under any statute, provision
of the Corporation’s Certificate of Incorporation or Bylaws, agreement, vote of
stockholders or disinterested directors, or otherwise.

10.           Notices. Notices to the Corporation shall be directed to
PracticeWorks, Inc., 1765 The Exchange, Suite 200, Atlanta, GA 30339, Attn.:
President, facsimile (770) 850-5011 (or such other address as the Corporation
shall designate in writing to Indemnitee). Notices to Indemnitee shall be
addressed as provided below under Indemnitee’s signature (or such other address
as the Indemnitee shall designate in writing to Corporation). Notice shall be
deemed received when delivered, if sent by fax, hand delivery courier, overnight
mail, or certified mail, return receipt requested, properly addressed as set
forth above. In addition, Indemnitee shall give the Corporation such information
and cooperation as it may reasonably require and as shall be within Indemnitee’s
power to provide.

11.           Severability. Should any provision of this Agreement, or any
clause thereof, be held to be invalid, illegal, or unenforceable, in whole or in
part, the remaining provisions and clauses of this Agreement shall remain fully
enforceable and binding on the parties.


7



--------------------------------------------------------------------------------

12.           Prior Agreement. This Agreement replaces any prior written
agreement of indemnity between the parties, subject to Section 9 above, and any
such prior written agreement shall be of no further force or effect.

13.           Modification and Waiver. No supplement, modification, or amendment
of this Agreement shall be binding unless executed in writing by the parties
hereto. No waiver of any of the provisions of this Agreement shall be deemed to
constitute a waiver of any other provisions hereof (whether or not similar), nor
shall any such waiver constitute a continuing waiver.

14.           Choice of Law. Jurisdiction and venue over any dispute shall be in
Georgia; and the validity, interpretation, performance and enforcement of this
Agreement shall be governed by Delaware law.

IN WITNESS WHEREOF, the parties have executed this Agreement.

 

INDEMNITEE

 

 

 

--------------------------------------------------------------------------------

 

Name:

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

Address:

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

PRACTICEWORKS, INC.

 

 


By: 





 

 





 

--------------------------------------------------------------------------------

 

 

 

 

Name:

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

Title:

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 


8



--------------------------------------------------------------------------------

DRAFT: CONFIDENTIAL ATTORNEY-CLIENT DOCUMENT

EXHIBIT A

[Date]

PracticeWorks, Inc.
1765 The Exchange
Suite 200
Atlanta, GA 30339
Attention: President

Re:               [Describe Indemnifiable Claim]

Dear ____________:

I understand that the Board of Directors of PracticeWorks, Inc. (the
“Corporation”), has authorized the Corporation to enter into an Indemnification
Agreement setting forth the circumstances under which the potential liability I
may incur as a defendant in the referenced case, as well as my expenses in that
matter, including reasonable attorneys’ fees, will be reimbursed or advanced on
my behalf during the course of the litigation. This indemnity arrangement with
respect to the above claim is contingent upon my execution of this letter
containing the certifications and undertakings stated below. I further
understand that the authorization to advance defense costs on my behalf may be
modified or revoked in accordance with Section 4 of the Indemnification
Agreement, if any of the representations and undertakings set forth in this
letter are no longer valid.

Based on the foregoing, I hereby represent and warrant that I reasonably
believed that all of my activities and dealings with [insert name of plaintiff/
claimant] were carried out in good faith and in a manner that I believed to be
in the best interests of PracticeWorks, Inc. and [insert name of covered
affiliate with which you are associated, if not PracticeWorks, Inc.]. I further
certify that I had and have no reasonable cause to believe that my conduct
violated applicable law.

If it is subsequently determined in accordance with Section 4 of the
Indemnification Agreement that I did not act in good faith; that I did not act
in a manner I believed to be in the best interests of PracticeWorks and [insert
name]; or that I had reasonable cause to believe that my actions were unlawful;
and if the defense of my conduct in the referenced case is not successful on the
merits and liability is imposed against me individually or against [insert name
of corporate defendant] on account of my actions, then I hereby undertake to
repay in full, promptly upon demand, any amount spent or advanced on my behalf
by the Corporation with respect to this matter.


9



--------------------------------------------------------------------------------

I certify that I have had an adequate opportunity to review this letter and the
accompanying Indemnification Agreement and to consult with independent legal
counsel of my choice regarding their contents, and I agree to the provisions of
this letter and the undertakings set forth above as my own free act and deed.

 

 

 

 

Sincerely yours,





 

 





 

 

 

--------------------------------------------------------------------------------

 

 

 

Dated: ____________
Indemnitee

 


10



--------------------------------------------------------------------------------

Schedule of Parties

The following directors of PracticeWorks, Inc. have entered into an
indemnification agreement in the same form as this exhibit.

 

Richard E. Perlman

 

Dated as of
February 4, 2003

 

James K. Price

 

Dated as of
February 4, 2003

 

James A. Cochran

 

Dated as of
February 4, 2003

 

James C. Davis

 

Dated as of
February 4, 2003

 

Raymond H. Welsh

 

Dated as of
February 10, 2003

 

William R. Jellison

  Dated as of
February 10, 2003  

J. Thomas Presby

 

Dated as of
February 4, 2003

 


11


 